DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Chremos on 2/11/22.

The application has been amended as follows: 

1.	(Currently Amended) A method of wireless communication, performed by a user equipment (UE),  comprising:
receiving
receiving a common cell identity (ID) from each entity of the plurality of entities; and
combiningthe common cell ID is received, to generate a combined signal for decoding, the multiple entities comprising component carriers (CCs) grouped together into a control resource set (CORESET).
2.	(Canceled).

an entity of the plurality of entities includes a cell or a frequency allocation; 
each entity has a configuration; and 
at least one configuration includes bandwidth (BW), bandwidth parts (BWPs), hybrid automatic repeat request (HARQ) processes, transmission configuration indicator (TCI) states, reference signals (RSs), and control and data channel resources.
4.	(Canceled).
5.	(Currently Amended) The method of claim 1, wherein:
the channel includes Physical Downlink Control Channel (PDCCH), Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), or Physical Uplink Shared Channel (PUSCH); and
the channel of each entity of the plurality of entities carries [[the]] a same content.
6.	(Currently Amended) The method of claim 5, wherein management functionalities corresponding to the plurality of entities at least include active BWP switching[[,]] and beam management.
7.	(Currently Amended) The method of claim 5, wherein each of the plurality of entities have identical active bandwidth part (BWP) identities (IDs)[[,]] and transmit (Tx)/receive (Rx) beams.
8.	(Original) The method of claim 5, wherein the channel of each entity of the plurality of entities carries a jointly encoded content.
9.	(Original) The method of claim 5, wherein at least two entities of the plurality of entities have independent management functionalities.
10.	(Original) The method of claim 1, wherein:
the channel comprises Physical Downlink Control Channel (PDCCH), and further comprising scheduling another channel including Physical Downlink Shared 
the scheduled channel on each entity of the plurality of entities is jointly encoded over the plurality of entities.
11.	(Currently Amended) The method of claim 10, wherein:
the entities have identical management functionalities; and 
the management functionalities at least include active BWP switching[[,]] and beam management.
12.	(Currently Amended) The method of claim 10, wherein:
the entities have identical management functionalities; and
the entities have identical active bandwidth parts (BWP) identities (IDs)[[,]] and transmit (Tx)/receive (Rx) beams.

at least one processor; and
a memory coupled to the at least one processor, 
wherein the at least one processor is configured to:
receive
receive a common cell identity (ID) from each entity of the plurality of entities; and
combine the channel across multiple entities of the plurality of entities, from each of which [[a]] the common cell ID is received, to generate a combined signal for decoding, the multiple entities comprising component carriers (CCs) grouped together into a control resource set (CORESET).
14.	(Original) The apparatus of claim 13, wherein at least two entities of the plurality of entities have different configurations.
15.	(Original) The apparatus of claim 14, wherein the at least two entities of the plurality of entities having different configurations have independent management functionalities.
16.	(Currently Amended) The apparatus of claim 14, wherein channels of at least two entities of the plurality of entities have [[the]] a same configuration.
17.	(Currently Amended) The apparatus of claim 14, wherein: 
at least two entities have independent management functionalities; and
the management functionalities at least include active bandwidth part (BWP) identities (IDs)[[,]] and transmit (Tx)/receive (Rx) beams.
18.	(Currently Amended) The apparatus of claim 14, wherein:
at least two entities have independent management functionalities; and
at least two entities have independent active bandwidth part (BWP) identities (IDs)[[,]] and/or transmit (Tx)/receive (Rx) beams.

receive a common cell identity (ID) and a hybrid automatic repeat request (HARQ) ID for each entity of the plurality of entities; and
wherein the common cell ID comprises a virtual cell ID or a cell ID corresponding to one entity of the plurality of entities.
20.	(Currently Amended) An apparatus configured for wireless communication, comprising:
means for receiving
means for receiving a common cell identity (ID) from each entity of the plurality of entities; and
means for combining the channel across multiple entities of the plurality of entities, from each of which [[a]] the common cell ID is received, to generate a combined signal for decoding, the multiple entities comprising component carriers (CCs) grouped together into a control resource set (CORESET).
21.	(Currently Amended) The apparatus of claim 20, wherein: 
each entity of the plurality of entities has [[the]] a same configuration; and
the channel of each entity of the plurality of entities has the same configuration and carries [[the]] a same content.
22.	(Canceled).
23.	(Currently Amended) The apparatus of claim 20, wherein the plurality of entities include 
24.	(Canceled).
25.	(Original) The apparatus of claim 20, wherein the channel of each entity of the plurality of entity includes jointly encoded control information.

receive, by a user equipment (UE), a channel via each entity of a plurality of entities; [[and]]
receive, by the UE, a common cell identity (ID) from each entity of the plurality of entities; and
combine the channel across multiple entities of the plurality of entities, from each of which [[a]] the common cell ID is received, to generate a combined signal for decoding, the multiple entities comprising component carriers (CCs) grouped together into a control resource set (CORESET).
27.	(Original) The non-transitory computer-readable medium of claim 26, wherein: 
the channel comprises Physical Downlink Control Channel (PDCCH), and further comprising scheduling another channel including Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), or Physical Uplink Shared Channel (PUSCH) for transmission over the plurality of entities; and 
the scheduled channel on each entity of the plurality of entities is individually encoded over the entity.
28.	(Original) The non-transitory computer-readable medium of claim 26, wherein the program code is further executable by the computer for causing the computer to receive a common cell identity (ID), a common bandwidth part (BWP) ID, or both for each entity of the plurality of entities.
29.	(Original) The non-transitory computer-readable medium of claim 28, wherein the program code is further executable by the computer for causing the computer to receive a medium access control-control element (MAC-CE), a radio resource control (RRC), or downlink control information (DCI), and wherein the received MAC-CE, the received RRC, or the received DCI includes the common cell ID, the common BWP ID, or both.

31.	(Currently Amended) The method of claim 1, 

wherein[[:]]
the multiple entities are grouped together based on the common cell ID

32.	(Currently Amended) The method of claim 1, further comprising receiving
33.	(Currently Amended) The method of claim 1, wherein the common cell ID and [[the]] a hybrid HARQ ID facilitate HARQ combining.
34.	(Previously Presented) The method of claim 1, wherein:
the common cell ID comprises a virtual cell ID, and
an entity of the plurality of entities includes a cell and a frequency allocation.



Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/10/22, with respect to claims 31 (which limitations have been brought into the independent claims via examiner’s amendment have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-21, 23, 25-34 (renumbered 1-30) has been withdrawn. 

Allowable Subject Matter
Amended claims 1, 3, 5-21, 23, 25-34 (renumbered 1-30) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (Pub No: 2019/0260559) [0089]
Kazmi et al (Pub No: 2017/0339660) [0036]
Jung et al (Pub No: 2017/0311217) [0044]
Nammi et al (Pub No: 2017/0063513) [0009]
You et al (Pub No: 2015/073694) [0130]




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469